710 S.E.2d 41 (2011)
Claude Kirkman CRUMPLER and wife, Carol Folsom Crumpler
v.
AVENIR DEVELOPMENT, L.L.P., Cadeto Construction Services, Inc. d/b/a Cadeto, Inc., Cadeto, Inc., Christopher G. Yerkes and Avenir Construction, Inc.
No. 26P11.
Supreme Court of North Carolina.
June 15, 2011.
Stephen E. Culbreth, Wilmington, for Crumpler, Claude et al.
John D. Lennon, for Avenir Development, L.L.P.
Russell N. Wood, for Cadeto Construction Services, Inc., et al.
Christopher G. Yerkes, for Avenir Construction, Inc.

ORDER
Upon consideration of the petition filed by Plaintiffs on the 14th of January 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."